182 U.S. 221 (1901)
GOETZE
v.
UNITED STATES.
CROSSMAN
v.
UNITED STATES.
Nos. 340 and 515.
Supreme Court of United States.
The two were decided together May 27, 1901.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. Edward C. Perkins and Mr. Everit Brown for appellant in No. 340. Mr. J.B. Henderson also filed a brief for same. Mr. E. Ham, Mr. Alexander Porter Morse and Mr. Charles F. Manderson filed a brief in this case on behalf of industrial interests in the States.
Mr. Attorney General for the United States.
Mr. W. Wickham Smith for appellants in No. 515. Mr. Charles Curie was on his brief.
Mr. Solicitor General for the United States.
Nos. 340 was argued December 17, 18, 19, 20, 1900; No. 515 was argued January 14, 15, 1901.
MR. JUSTICE BROWN, after making the above statement, delivered the opinion of the court.
As the sole question presented by the record in these cases was whether Porto Rico and the Hawaiian Islands were foreign countries within the meaning of the tariff laws, we must hold, *222 for the reasons stated in De Lima v. Bidwell, just decided, that the board of general appraisers had no jurisdiction of the cases.
The judgments of the Circuit Court are therefore reversed, and the cases remanded to that court with instructions to reverse the action of the board of general appraisers.